                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:20-cv-324-RJC-DSC

AYMAN KAMEL,                                   )
                                               )
              Plaintiff,                       )
                                               )
               v.                              )
                                               )                 ORDER
PATRICK WHALEN, 5 CHURCH INC., 5               )
CHURCH CHARLESTON, LLC, and MAP                )
MANAGEMENT OF CHARLOTTE,                       )
                                               )
              Defendants.                      )

      THIS MATTER comes before the Court Defendants’ Motion to Dismiss, (Doc.

No. 4); Defendants’ Memorandum of Support, (Doc. No. 5); Plaintiff’s Memorandum

in Opposition, (Doc. No. 7); Defendants’ Reply, (Doc. No. 9); the Magistrate Judge’s

Memorandum and Recommendation (“M&R”), (Doc. No. 10), recommending that this

Court grant Defendants’ motion; Plaintiff’s Objection to the M&R, (Doc. No. 11); and

Defendants’ Reply to Plaintiffs’ Objection, (Doc. No. 12).

I.    BACKGROUND

       Although Plaintiff filed an objection to the recommendations of the M&R,

arguing that the Magistrate Judge failed to consider the ramifications of particular

facts upon the legal analysis, no party has objected to the Magistrate Judge’s

statement of the factual and procedural background of this case. (Doc. No. 11).

Therefore, the Court adopts the facts as set forth in the M&R.

II.   STANDARD OF REVIEW

      The district court has authority to assign non-dispositive pretrial matters

                                           1

      Case 3:20-cv-00324-RJC-DSC Document 13 Filed 04/13/21 Page 1 of 6
pending before the Court to a magistrate judge to “hear and determine.” 28 U.S.C.

§ 636(b)(1)(A). The Federal Magistrate Act provides that a district court “shall make

a de novo determination of those portions of the report or specific proposed findings

or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); Camby v.

Davis, 718 F.2d 198, 200 (4th Cir. 1983). De novo review is not required by the statute

when an objecting party makes only general or conclusory objections that do not

direct a court to a specific error in the recommendations. Orpiano v. Johnson, 687

F.2d 44 (4th Cir. 1982). Further, the statute does not on its face require any review

at all of issues that are not the subject of an objection. Thomas v. Arn, 474 U.S. 140,

149 (1985); Camby, 178 F.2d at 200. Nonetheless, a district judge is responsible for

the final determination and outcome of the case, and accordingly, this Court has

conducted a review of the Magistrate Judge's M&R.

III.   DISCUSSION

       The Magistrate Judge recommended that this Court grant Defendants’

Motion to Dismiss Counts One, Two, Four, Five, Six, and Seven of Plaintiff’s

Complaint. (Doc. No. 10). Plaintiff had previously sued the Defendants in this

Court, during which case the Court issued a 2017 Order finding that Defendants

were entitled to summary judgment on a series of claims Plaintiff had filed. (Id.,

citing Kamel v. 5Church, Inc., No. 3:17-CV-507-RJC-DCK, 2019 WL 4024252

(W.D.N.C. Aug. 23, 2019) (the “2017 lawsuit”)). The M&R recommends dismissing

the counts listed above from the current lawsuit, including specifically dismissing

Counts Two, Four, Five, and Six based on a combination of collateral estoppel and



                                          2

       Case 3:20-cv-00324-RJC-DSC Document 13 Filed 04/13/21 Page 2 of 6
res judicata due to the 2017 lawsuit.

      Plaintiff filed an objection to the M&R. (Doc. No. 11). In the objection,

Plaintiff argues that the M&R “fails to consider” the actions of Defendants that

occurred after the 2017 lawsuit. (Doc. No. 11 at 4). Specifically, Plaintiff posits that

the M&R failed to consider that allegations relating to the check sent to Plaintiff for

insufficient funds all occurred after the 2017 lawsuit, and therefore could not have

been resolved by the 2017 Order. (Id.). Defendants reply that Plaintiff has forfeited

his right to de novo review by failing to raise a proper objection, having merely

restated his position after the M&R did indeed “consider” Plaintiff’s argument.

(Doc. No. 12 at 2–4). Moreover, Defendants argue that even if the objection had

been proper, the Magistrate Judge correctly found that the claims in question

should be dismissed for the reasons stated by the Magistrate Judge. (Id. at 4–5).

      Under Rule 72(b) of the Federal Rules of Civil Procedure, a district court

judge shall make a de novo determination of any portion of an M&R to which

specific written objection has been made. A party’s failure to make a timely

objection is accepted as an agreement with the conclusions of the Magistrate Judge.

See Thomas v. Arn, 474 U.S. 140, 149–50 (1985). At the outset, neither party has

objected to the M&R’s finding that Counts One and Seven should be dismissed,

which the Magistrate Judge recommended on grounds other than collateral estoppel

or res judicata. (Doc. No. 10 at 8–9, 11–12). The time for doing so having passed,

the parties have waived their right to de novo review of these issues. Nevertheless,

this Court has conducted a full review of the M&R and other documents of record



                                           3

      Case 3:20-cv-00324-RJC-DSC Document 13 Filed 04/13/21 Page 3 of 6
and, having done so, hereby finds that the recommendation of the Magistrate Judge

as to Counts One and Seven is, in all respects, in accordance with the law and

should be approved.

      Counts Two, Four, Five, and Six are implicated by Plaintiff’s objection to the

M&R. The objection does not provide a legal argument and instead states that the

Magistrate Judge had “failed to consider” the timeline of events alleged in the

Complaint and their relation to the 2017 lawsuit. (Doc. No. 11 at 4). However, this

is precisely the argument that Plaintiff made prior to the issuance of the M&R, as

Plaintiff filed a Response to the Motion to Dismiss arguing in relevant part that the

“prior claims dismissed in the 2017 lawsuit have no bearing the factual allegations

contained herein,” and “are due to new actions of Defendants, to further disparage,

frustrate and defraud the Plaintiff.” (Doc. No. 7 at 1–2). The Magistrate Judge

quoted these sections directly in his M&R. (Doc. No. 10 at 2). The Magistrate also

repeatedly references Plaintiff’s new arguments and specifically analyzes the issue

of the check that Plaintiff notes in his objection. (Doc. No. 10 at 2–3, 9–11).

Plaintiff does not offer any additional legal or factual argument in his objection

beyond this general point. (Doc. No. 11 at 4). In short, Plaintiff’s objection simply

restates an argument that he already made and that the Magistrate Judge took into

account when issuing his M&R.

      “A general objection, or one that merely restates the arguments previously

presented is not sufficient to alert the court to alleged errors on the part of the

magistrate judge. An ‘objection’ that does nothing more than state a disagreement



                                            4

      Case 3:20-cv-00324-RJC-DSC Document 13 Filed 04/13/21 Page 4 of 6
with a magistrate's suggested resolution, or simply summarizes what has been

presented before, is not an ‘objection’ as that term is used in this context.” Jones v.

Astrue, No. 1:09CV430, 2011 WL 815388, at *1 (W.D.N.C. Feb. 28, 2011) (quoting

Aldrich v. Bock, 327 F.Supp.2d 743, 747 (E.D.Mich.2004)). When a party makes

general and conclusory objections, de novo review is unnecessary. Teklewolde v.

North Carolina, No. 3:07-CV-57C, 2007 WL 3101366, at *1 (W.D.N.C. Oct. 19, 2007)

(citing Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.1982)). The same is true when

a party simply summarizes what it has previously presented rather than making

specific objections to the Magistrate Judge’s proposed findings and

recommendations. Jones, 2011 WL 815388 at *2. Because Plaintiff’s objection

merely restates his prior argument that the Magistrate Judge already noted and

considered in the M&R, Plaintiff has not filed an objection that necessitates de novo

review.

      No other objection to the M&R having been filed, and the time for doing so

having passed, the parties have waived their right to de novo review of the

Magistrate Judge’s recommendation to dismiss Counts Two, Four, Five, and Six in

Plaintiff’s Complaint. Fed. R. Civ. P. 74(b). Nevertheless, this Court has conducted

a full review of the M&R and other documents of record and, having done so, hereby

finds that the recommendation of the Magistrate Judge is, in all respects, in

accordance with the law and should be approved.

IV.   CONCLUSION

      Regarding the aspects of the M&R to which no party objected, the Court has



                                           5

      Case 3:20-cv-00324-RJC-DSC Document 13 Filed 04/13/21 Page 5 of 6
               conducted an independent review of the M&R and record and concludes that those

               findings and conclusions of the M&R are correct and in accordance with law.

               Regarding the portion of the M&R to which the Plaintiff objected, the objection

               simply restated Plaintiff’s prior argument that the Magistrate Judge had

               considered, and therefore there was no proper objection to the M&R. The Court

               conducted an independent review of the remaining portions of the M&R and record,

               and concludes that those findings and conclusions of the M&R are also correct and

               in accordance with law. Accordingly, the findings and conclusions of the Magistrate

               Judge are accepted.

                         IT IS, THEREFORE, ORDERED that:

                         1. The Magistrate Judge’s M&R, (Doc. No. 10), is ADOPTED;

                         2. Defendants’ Motion to Dismiss Counts One, Two, Four, Five, Six, and Seven

                            of Plaintiff’s Complaint, (Doc. No. 4), is GRANTED; and

                         3. Counts One, Two, Four, Five, Six, and Seven of Plaintiff’s Complaint are

                            hereby dismissed.

                         SO ORDERED.


Signed: April 13, 2021




                                                           6

                         Case 3:20-cv-00324-RJC-DSC Document 13 Filed 04/13/21 Page 6 of 6
